DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication No. 2014/0250195 to Capper et al. (“Capper”).
As to claims 1 and 8, Capper discloses a dialogue processing system and an operation method of a dialogue processing system using speech act control [Capper Abstract, Figs. 1-18, pages 1-13], comprising: a main speech act unit which processes a purposed utterance having a set purpose [paragraphs 0162-0163], and a free speech act unit which processes a free utterance deviating from a purposed utterance and performs speech act control to return to the main speech act unit by searching for a node capable of returning to a purposed utterance Capper, dynamic node resolution enables a chatbot to dynamically resolve which part of a conversation data structure to switch/go [paragraph 0162]. Chatbot can dynamically switch between nodes (free switch act to main speech act or vice versa) in the conversation data structure based on user input and the context of the conversation [paragraph 0162]. For example, a conversation could be heading down the path A (e.g. a main speech act…] but the user then says something that results in the chatbot switching to Path B and/or Path C and/or Path D (e.g. free speech act...). Dynamic node resolution keeps track of this and when the end of Path D Is encountered a switch back to Path B is made and then back up to Path A and so on [paragraph 0164].
As to claim 2, Capper discloses wherein the main speech act unit comprises. a first main speech act unit which processes a purposed utterance of a multi-turn, and a second main speech act unit which identifies whether or not the purposed utterance is deviated and if a deviation of a purposed utterance occurs, changes authority to the speech act control of the free speech act unit [paragraphs 0160-0164].
As to claim 3, Capper discloses wherein the second main speech act unit checks whether or not an utterance of a user is deviated from a purposed utterance and changes authority to the speech act control of the free speech act unit when an utterance of a user is determined as a free utterance [paragraphs 0160-0164].
As to claim 4, Capper discloses wherein the free speech act unit comprises a first free speech act unit which processes a free utterance of a multi-turn, and a second free speech act unit which searches for a node capable of returning to a main speech act to generate one or more return inducing paths [paragraphs 0160-0164].
claim 5, Capper discloses wherein the first free speech act unit processes a free utterance of a multi-turn via a chatbot pool consisting of one or more chatbots or a dialogue flow graph and classifies each free speech act to select a chatbot or a response utterance [paragraphs 0124, 0152, 0160-0164].
As to claim 6, Capper discloses wherein the second free speech act unit searches for a returnable node, and backtracks nodes that are connectable from a returnable node to a current response utterance, to generate a return inducing path [paragraphs 0160-0164].
As to claim 7, Capper discloses wherein the first free speech act unit searches for a response utterance corresponding to a last output in which a topic movement or a topic deviation from the main speech act unit occurred, and compares an utterance of a response utterance candidate with a return inducing path or a response utterance candidate with a common node [paragraphs 0160-0164].	 
	
	Conclusion
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 20180196796 to Wu (Fig. 2A: Topic Jumping, Figs 3A/3B and associated paragraphs).
U.S. Patent Application Publication No. 20180322880 to Vuskovic et al. (Figs. 2-9 and associated paragraphs).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTIM G SHAH/Primary Examiner, Art Unit 2652